PER CURIAM.
The petition for writ of habeas corpus is granted. The record reflects that order denying the petitioner’s Rule 3.850 motion did not contain a certificate that complied with the requirements of Florida Rule of Criminal Procedure 3.850(g). See, Farngiamore v. State, 633 So.2d 118 (Fla. 5th DCA 1994). The petitioner is permitted to file a belated notice of appeal of the order denying his motion for post-conviction relief with the clerk of the trial court within 30 days from the date of this opinion.
PETITION GRANTED.
DAUKSCH, HARRIS and ANTOON, JJ., concur.